Name: Commission Regulation (EEC) No 2136/93 of 28 July 1993 amending Commission Regulation (EEC) No 3597/90 on the accounting rules for intervention measures involving the buying in, storage and sale of agricultural products by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  accounting; NA;  agricultural activity
 Date Published: nan

 Avis juridique important|31993R2136Commission Regulation (EEC) No 2136/93 of 28 July 1993 amending Commission Regulation (EEC) No 3597/90 on the accounting rules for intervention measures involving the buying in, storage and sale of agricultural products by intervention agencies Official Journal L 191 , 31/07/1993 P. 0089 - 0090 Finnish special edition: Chapter 3 Volume 51 P. 0093 Swedish special edition: Chapter 3 Volume 51 P. 0093 COMMISSION REGULATION (EEC) No 2136/93 of 28 July 1993 amending Commission Regulation (EEC) No 3597/90 on the accounting rules for intervention measures involving the buying in, storage and sale of agricultural products by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 3492/90 of 27 November 1990 laying down the factors to be taken into consideration in the annual accounts for the financing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (1), and in particular Article 8 thereof,Whereas Commission Regulation (EEC) No 3597/90 (2) established the accounting rules for intervention measures involving the buying in, storage and sale of agricultural products by intervention agencies;Whereas, due to the reform of the common agricultural policy, the intervention prices for cereals are considerable reduced with effect from the 1993/94 marketing year; whereas it is therefore appropriate that missing quantities recorded during the 1994 financial year should be valued at the intervention price of the preceding marketing year as the majority of quantities in intervention stock were purchased during that marketing year;Whereas, following the monetary realignments which have taken place since October 1992, the valuation of the missing quantities at the agricultural conversion rate in force on 1 October of the current financial year leads to a reimbursement lower than the purchase price; whereas this situation could lead to irregularities and it is therefore necessary to use a more realistic conversion rate;Whereas the ratio between beef after boning and the bone-in beef purchased into intervention is 68; whereas the basic intervention price for beef is identical in both cases; whereas, accordingly it is appropriate to adapt the basic intervention price applicable to boneless beef by applying a co-efficient of correction;Whereas, in the light of acquired experience, it is appropriate to define certain accounting rules;Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3597/90 is hereby amended as follows:1. The following subparagraph is added to Article 2 (1):'However, for the 1994 financial year in the cereals sector, the basic intervention price to be used is that in force on 1 October 1992.`2. The second indent of Article 2 (5) is replaced by the following:'- for the quantities referred to in the first indent of paragraph 1 and in paragraph 3 (a), the conversion rate applicable is the agricultural rate in force on the first day of the financial year.`3. The following indent is added to Article 2 (5):'- for the quantities referred to in the second indent of paragraph 1, in paragraph 2 and in paragraph 3 (c), the conversion rate applicable is the agricultural rate in force on the first day of each quarter; however for the first application of this quarterly rate, the rate applicable is that in force on August 1993.`4. Article 6 (2) is replaced by the following:'If, following the visual inspection in the framework of the annual inventory, or at the control after the take over into intervention, it is not possible to re-pack the product, the intervention organization may sell the remaining quantity by private contract. This quantity shall be accounted for, as a removal, on the day of the taking of samples and the receipts realized shall be credited to the EAGGF for the same month.`5. Article 7 (2) (a) is replaced by the following:'The entry and removal costs to be deducted shall be calculated by multiplying the rejected quantities by the sum of the respective standard amounts and by the conversion rate applicable to the standard amounts for the month of removal.`6. Article 7 (2) (b) is replaced by the following:'Storage costs to be deducted shall be calculated by multiplying the rejected quantities by the number of months which elapse between entry and removal, by the standard amount and by the conversion rate applicable to the standard amounts for the month of removal.`7. Article 7 (2) (c) is replaced by the following:'Financing costs to be deducted shall be calculated by multiplying the rejected quantities by the number of months which elapse between entry and removal after deduction of the number of months of delay in payment applicable at the time of entry, by the rate of financing applicable during the month of removal divided by 12 and by the average book value of the stocks carried over at the beginning of the accounting year or of the stocks of the first month of declaration in the case where an average book value of stocks carried over does not exists.`8. The following paragraph is added to Article 7:'4. In the case of special provisions, the conversion rate applicable to the entry into the accounts of the costs referred to in paragraphs 2 (a) and (b) is that of the first day of the month in which the specifically defined operative event occurs.`9. In Article 8, the words 'the agricultural rates` are deleted.10. The following point is added to the Annex:'VII. BEEFFor the application of the rules in Article 2 paragraphs 1, 2 and 3 points (a) and (c), the basic price to be used, for boneless beef, is the intervention price modified by the coefficient of 1,47.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 August 1993.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 337, 4. 12. 1990, p. 3.(2) OJ No L 350, 14. 12. 1990, p. 43.